Title: To George Washington from Lieutenant Colonel James Innes, 12 June 1778
From: Innes, James
To: Washington, George


                    
                        Williamsburgh [Va.] June 12th 1778
                    
                    Your Excellency’s Letter, of May the 29th, which I have but this moment recd, has been the Cause not only of Surprize, but I must own, of much anxiety to me—I am surprized, that, you have not yet rec’d either of the Letters, which I have written to you on the Subject of my intended Stay in virginia—for an answer to which, I have been waiting with the utmost Impatience—and I feel myself most sensibly hurt, by that Style of Displeasure in which yr Letter is written—as it has ever been my ambition to endeavor to stand fair in your Excellency’s opinion—I mention’d to Genl Woodford, when I had last the happiness of seeing him, my wishes and Intentions—I think he promis’d he would do me the honor of communicating them to you—as he did not think himself authorized, to receive my Resignation—at the same time recommended it to me to do the same and immediately did so, in two several Letters—which for the Sake of an expeditious Conveyance—as I was not at that time, in the vicinity of the post office—I committed to the Care of private Hands—and am truly unhappy, they did not arrive so safely as I wish’d—However, that, having been their Fate, I must beg the Liberty to reassume the Subject matter of them on this occasion.
                    After the Letter I wrote to yr Excellency just before I left Camp—I anticipate the Surprize I fear you will express when I but hint at the Idea of Resignation—yet, permit me to request a suspense of opinion, until I mention some few reasons—which I hope, will prove satisfactory—and which alone, could induce me, even to wish to adopt the measure alluded to—The Scanty & parsimonious allowances of the american army, have not I am sure escap’d yr Excellencys attention—and I dare presume you must long ere this, have been convinc’d—that even men of Fortune have with Difficulty subsisted themselves decently in the service—Happy has it been, for many that they were bless’d with a Competincy to support their patriotic ardor—but how hard & difficult has been the Lot of those whose Sentiments & wishes alone prompted them to take an active part in the present glorious Contest—witht private Fortunes, or public provisions to enable them to go thro with their purposes—I shall leave to yr Excellency to determine. In the Latter Class I stand enroll’d—yet I own, that, it is not witht some share of secret Satisfaction that I can look back on three years allready devoted to  the service of my Country and did ought else but disgraceful Indigence and want Stare me in the Face I should be happy in dedicating the whole of my existance to a Cause so truly glorious—These general reasons with many other particular ones, of a very interesting nature, relating to my own private Happiness, with a recital of which, I shall not trouble you—have induc’d me, to request yr Excellencys Consent to decline acting any longer as an officer in the Continental army—and as the ⟨Secess⟩ of an Obscure Individual, can not by any means injure the great Cause, which I know you have most sincerely at Heart, I have my hopes, my Request will not be deem’d unreasonable or meet with yr Disapprobation. I hope it will not even be suppos’d, that, I mean by this Request to abandon the Cause of my Country or remain in a State of timid inactivity during the present Contest—as a Citizen of virginia, my most active exertions shall not be wanting—and with infinite more pleasure can I serve in the Ranks, with the virtuous yeomanry of my Country, whenever it shall be required than I now do, while I bear a Commission in the Continental Army under the disagreable Circumstances which at present attend it—There are her⟨e⟩ too Employments of a public nature, both in the civil, & military line—to which on application I believe I might succeed—I have however deferr’d making any—until I should first make known my Intentions to you—I have no Commission or would have enclos’d it—as the Distance to Camp renders a Journey thither laborious & Expensive—I hope yr Excellency will not construe my not waiting on you as a mark of Disrespect—I have the Honor to be with every Sentiment of the most perfect Respect & Esteem yr Excellencys mo: obt Sert
                    
                        Ja:s Innes
                    
                